..
~·AO
     ·~

       245B                                                                                                                 I of I   ·3
                               UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                       JUDGMENT IN A CRIMINAL CASE
                                V.                                  (For Offenses Committed On or After November 1, 1987)



                     David Graillef-Guerrero                        Case Number: 3:19-mj-21127

                                                                   Bridget Kennedy
                                                                    Defendant's Attorney


 REGISTRATION NO. 83675298
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of
                                     ----=--~---------------------~
     D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section             Nature of Offense                                                       Count Number(s)
 8:1325                      ILLEGAL ENTRY (Misdemeanor)                                             1

     D The defendant has been found not guilty on count( s)
                                                               ------------------~

     D Count(s)                                                     dismissed on the motion of the United States.
                  ------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                           ~TIME SERVED                            _ _ _ _ _ _ _ _ _ _ days

     IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
         Court recommends defendant be deported/removed with relative,                         charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                 Tuesday, March 5, 2019
                                                                 Date of Imposition of Sentence


 Received     V~J. 1~LLL
              DUSM
                                                FILED
                                                MAR 0 5 2019
                                         CLER!<, U.S. DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
 Clerk's Office Copy                   BY                      DEPUTY                                          3:19-mj-21127
